Citation Nr: 0534448	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neurological 
condition (manifested by low back pain and numbness), claimed 
as secondary to the service-connected disability of left side 
Muscle Group XVII shrapnel wound damage.  

2.  Entitlement to an initial increased rating, greater than 
30 percent, for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2001 
and March 2004 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In August 2001, the RO denied the claim of entitlement to 
service connection for a neurological condition.  The Board 
remanded the issue for further development in December 2003.   
A review of the record indicates that additional development 
is necessary before the Board can decide this issue.  

In March 2004, the RO granted the claim of entitlement to 
service connection for posttraumatic stress disorder, and 
assigned an initial 30 percent disability rating, effective 
November 2003.  

The veteran presented personal testimony on both issues 
during the September 2005 Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the Board's December 2003 Remand, a Social Security 
Administration (SSA) Office of Hearings and Appeals Decision 
was associated with the claims file.  The SSA decision 
reported that the veteran was considered disabled since 
February 1999.  His disabilities were identified as spina 
bifida at L5, shrapnel in his back at L3, degenerative disc 
disease, spondylosis and chronic pain.

A review of the claims file showed that the medical records 
used to determine the veteran's eligibility for SSA 
disability benefits were not associated with the claims file.  
Consequently, the RO should contact the SSA and obtain any 
SSA award that may have been rendered on the veteran's 
behalf, as well as the medical records used to determine 
entitlement to SSA disability  benefits.  38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  

On VA examination, dated in June 2001, the examiner diagnosed 
the veteran with chronic low back pain.  The examiner was of 
the opinion that the veteran's low back pain was primarily 
due to congenital spina bifida occulta and unilateral L5 
spondylolysis, and that it was as least as likely as not that 
the shrapnel wound injury to the right flank was a minor 
contributing factor to the veteran's low back pain.  

The Board notes that the medical record does not contain an 
opinion as to whether the service-connected disability of 
left side Muscle Group XVII shrapnel wound injury aggravates 
the non-service connected congenital spina bifida occulta and 
unilateral L5 spondylolysis.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).  

During the Travel Board hearing, dated in September 2005, the 
veteran testified that he developed increased PTSD symptoms.  
He stated that he suffered from panic attacks approximately 3 
to 4 times per week, and he recalled an incident were an 
intense nightmare resulted in him harming a family member and 
using a gun to shoot holes through the floor in his home.  He 
also testified that he feared that he may hurt someone.  He 
either slept with a gun under his pillow, or carried a gun, 
ever since discharge from service in Vietnam.  

The Board notes that the March 2004 VA examination was 
performed for the purpose of establishing entitlement to 
service connection for PTSD.  The examiner did not review the 
claims file.  The veteran claims that the PTSD  symptoms are 
more than 30 percent disabling.  Where the condition at issue 
appears to be worse than when previously rated, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Therefore, the RO should 
schedule the veteran for VA examination to asses the current 
severity of the veteran's PTSD symptoms.  

In view of the foregoing, this case is REMANDED to the RO, 
via the Appeals Management Center (AMC), for the following 
reasons:  

1.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, as well as the 
medical records relied upon in deciding 
that claim  The RO should associate any 
SSA records received with the claims 
file.  

2.  After the above-mentioned development 
is completed, schedule the veteran for VA 
examination to determine the etiology of 
the veteran's complaints of pain and 
numbness in the right lower leg and right 
lower back.  All indicated tests and 
studies are to be performed.  

Prior to the examination, the claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

Following the examination, the examiner 
should clearly state the medical 
diagnosis, if any, associated with pain 
and/or numbness in the right lower leg 
and the right lower back.  

The examiner is requested to indicate 
whether the service-connected disability 
of the left side Muscle Group XVII 
shrapnel wound injury is the proximate 
cause of the nonservice-connected medical 
diagnosis, or whether the service-
connected disability of the left side 
Muscle Group XVII shrapnel wound injury 
aggravated the non-service connected 
medical diagnosis.  The examiner should 
offer a complete rationale for any 
opinion expressed.  The examiner should 
specifically state whether the veteran's 
service-connected left side Muscle Group 
XVII shrapnel Wound damage has caused or 
aggravated a neurological condition 
(manifested by back pain and numbness)

3.  Schedule the veteran for VA 
examination to determine the nature and 
extent of the veteran's service-connected 
posttraumatic stress disorder (PTSD).  
All indicated tests and studies are to be 
performed.  The claims folder and a copy 
of the Remand must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  The examiner 
should specifically list all symptoms 
related to the veteran's service-
connected PTSD.  He or she should 
specifically comment on the social and 
occupational impairment caused by the 
service-connected PTSD.

4.  The veteran must receive adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on the claims.

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC).  The appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

